Citation Nr: 1001887	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
tension headaches.

2. Entitlement to service connection for a left ankle 
disability (also claimed as left ankle numbness).  

3. Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This appeal was later 
transferred to the RO in St. Petersburg, Florida.  

In an August 2009 written communication, the Veteran, through 
his accredited representative, withdrew his request for a 
hearing before the Board. See 38 C.F.R. § 20.702 (e) (2009).  

In a written communication to the Board of the same date, the 
Veteran also withdrew his appeal of the following issues: 
entitlement to an evaluation in excess of 30 percent for 
adjustment disorder with anxiety; entitlement to an 
evaluation in excess of 10 percent for a right knee 
disability; entitlement to an evaluation in excess of 10 
percent for glaucoma with chronic conjunctivitis; entitlement 
to service connection for nerve damage to the stomach area; 
and entitlement to service connection for a dental/jaw 
disorder.  As the Veteran has effectively withdrawn his 
appeal of the foregoing issues, there remain no allegations 
of errors of fact or law with respect to those issues for 
appellate consideration. See 38 C.F.R. § 20.204 (2009).

The record also raises the issue of entitlement to service 
connection for a cervical spine disability (i.e., 
degenerative changes of the cervical spine) and sinusitis 
(also claimed as brain pressure), to include as due to an 
undiagnosed illness.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.

The issue of entitlement to service connection for a left 
ankle disability (also claimed as left foot/ankle numbness), 
to include as secondary to the service-connected lumbar spine 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
right ankle disability.  

2.  The Veteran's headache disorder has been manifested 
throughout the appellate period by prostrating attacks 
averaging one in two months over the last several months.

3.  The evidence does not support a finding that the 
Veteran's headache disorder produces prostrating attacks 
occurring on an average once a month over the last several 
months. 


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  The criteria for a 10 percent rating (but no higher) for 
a tension headache disorder are met for the length of the 
appellate period. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.124a, 
Diagnostic Code 8199-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's tension headache claim arises from an appeal of 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to that issue.  

With respect to the Veteran's bilateral ankle disability 
claim, he was sent a notice letter in November 2006 that 
provided information as to what evidence was required to 
substantiate the claims, and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record.  
It is further noted that the Veteran requested, and was 
scheduled for, a personal hearing before the Board, but later 
withdrew such request.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Entitlement to service connection for a right ankle 
disability 

At the outset, the Board again notes that it will separately 
address the claim as it relates to a left ankle disability in 
the remand portion of this decision.  

The Veteran contends that service connection is warranted for 
a right ankle disability.  In particular, he asserts that he 
sustained numerous ankle sprains while on active duty and 
that he has continuously suffered from chronic ankle pain 
since that time; he currently complains of ankle pain, 
stiffness, swelling, and giving way. 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Service Connection - in general 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Right Ankle Disability 

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability. 

In the present case, the competent evidence fails to reveal 
any current residual disability of the right ankle.  The 
Board acknowledges the Veteran's contention that he sprained 
both ankles in-service on numerous occasions; however, the 
service treatment records only reflect injury to the left 
ankle - there is simply no indication that the Veteran was 
ever treated for a right ankle sprain or other injury during 
service.  

Moreover, the Veteran was afforded a VA contract pre-
discharge examination in November 2006, which established 
that his right ankle was essentially normal.  Indeed, 
physical examination showed that the right ankle was normal 
in appearance; there was no edema, effusion, weakness, 
tenderness, redness, abnormal movement, guarding, or 
subluxation; and there was no dorsiflexion, plantar flexion, 
inversion, deformity, or ankylosis.  Range of motion of the 
ankle was normal and there was no presence of pain, fatigue, 
weakness, or incoordination with repetitive use.  A 
contemporaneous x-ray of the right ankle revealed no evidence 
for fracture or other significant bone or soft tissue 
abnormalities.  The examiner concluded that the Veteran's 
claimed multiple bilateral ankle sprains were currently 
resolved with no current residuals.  See Pre-Discharge 
Examination, Dr. Gottschalk, dated November 16, 2006.  

Notably, the Board has also received and reviewed voluminous 
post-discharge VA treatment records, none of which reference 
a right ankle disability.  See VAMC-Orlando Outpatient 
Clinical Notes, dated June 2007 to June 2008. 

Based on the foregoing, the evidence of record does not 
demonstrate any current disability of the right ankle.  As 
such, a grant of service connection is not possible here.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As the preponderance of the evidence is against 
those claims, there is no doubt to be resolved and service 
connection is not warranted. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

II. Entitlement to an initial compensable rating for tension 
headaches

The Veteran seeks a compensable initial evaluation for his 
headache disorder.  He believes that his tension headaches 
are more severe than that which is reflected by the currently 
assigned noncompensable rating.  



Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran. 38 C.F.R. § 
4.3.

By the May 2007 rating decision on appeal, service connection 
was established for tension headaches (claimed as pressure on 
brain) effective in March 1, 2007.  It was evaluated as 
noncompensable.  The Veteran's appeal stems from a 
disagreement with his initial rating.  As such, the Board 
will consider whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Tension headache disorder is not listed in the Schedule.  
Accordingly, the Veteran's disability was rated under the 
criteria for migraines, a closely related disease in which 
not only the functions affected, but the anatomical 
localization and symptomatology were closely analogous. 38 
C.F.R. § 4.20 (2009).  According to the policy in the 
Schedule, when a disability is not specifically listed, the 
Diagnostic Code will be "built up," meaning that the first 2 
digits will be selected from that part of the schedule most 
closely identifying the part of the body involved, and the 
last 2 digits will be "99." 38 C.F.R. § 4.27 (2009).  For 
example, in this case, Diagnostic Code 8199 is used to 
identify unlisted neurological conditions.

The Veteran's tension headaches were rated analogously to 
migraine headaches, found in DC 8100.  Under that criteria, a 
10 percent evaluation is assigned when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months. 38 C.F.R. § 4.124a, DC 
8100.  A 30 percent evaluation is warranted when the evidence 
demonstrates characteristic prostrating attacks occurring on 
an average once a month over the last several months. Id.  
The maximum 50 percent rating requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. Id.

Facts 

A November 2006 VA contract pre-discharge examination 
reflects that the Veteran reported having headaches, the 
frequency of which was not noted.  It was reported, however, 
that the headaches were prostrating in nature whenever they 
did occur.  The examiner provided a diagnosis of probable 
tension headaches. 

In August 2007, the Veteran presented to the VA clinic for 
evaluation and management of his headaches.  At that time, he 
reported that the headaches had resolved since he started 
taking the medication Zocor.  

In October 2007, a VA clinical record reflects that the 
Veteran complained of recurrent headaches, which had lasted 
longer than 2 weeks in duration.  Current pain evaluation was 
a 6 out of 10 on the pain scale; usual pain was reported as a 
10 out of 10 on the pain scale.  The Veteran stated that the 
headache/pressure impacted his daily activities and sleep.  
In a subsequent treatment note of the same date, the Veteran 
reported that the Zocor had not, in fact, helped with his 
headaches or head "pressure."  He then denied having any 
sort of head pain.  

A January 2008 VA treatment note shows complaints of a 
recurrent headache lasting 9 hours in duration.  The Veteran 
indicated that the pain and pressure was located throughout 
his entire head and that he became dizzy with a chest flutter 
and shortness of breath.  He rated the pain as 10 out of 10 
on the pain scale and described the headache as severe.  He 
was advised to go to the emergency room for evaluation and 
treatment, but did not do so.  

In a March 2008 VA treatment note, the Veteran denied having 
headaches.  

Based on the evidence outlined above, and resolving any 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran's symptoms more nearly approximate those 
contemplated by the higher, 10 percent rating.  Arguably, the 
medical evidence demonstrates that he has prostrating attacks 
averaging one in 2 months, over the time period of several 
months.  

His disability, however, is not so severe as to be productive 
prostrating attacks occurring on an average of once a month, 
which is required for the next higher rating.  Indeed, the 
Veteran himself denied having headaches in August 2007, 
October 2007, and March 2008.  Moreover, while the Veteran 
reported that the headaches and "pressure" interfered with 
his sleep, he stated that he was able to engage in most other 
activities of daily living, including working, cooking, 
shopping, gardening, and mowing the lawn.  See VA Contract 
Pre-discharge Examination, November 2006.  In fact, an August 
2007 treatment note reflects that the Veteran had "NO 
restriction in his physical ability due to headaches."  

In sum, while the disability has increased in severity, the 
Veteran has been able to adapt to the limitations it has 
created.  Further, the severity has remained relatively 
stable throughout his appeal; therefore, staged ratings are 
not necessary.  The Veteran's disability has consistently met 
the requirements of the 10 percent rating. The 10 percent 
rating, and no higher, is appropriate for the length of the 
appellate period.



ORDER

Entitlement to service connection for a right ankle 
disability is denied.   

A 10 percent evaluation for service-connected tension 
headaches is granted, subject to regulations applicable to 
the payment of monetary benefits.




REMAND

The Veteran also contends that service connection for a left 
ankle disability is warranted.  In this regard, he claims 
that he suffers from permanent numbness and chronic pain in 
his left ankle which he believes to be related to in-service 
sprains/injuries, or to nearly 20 years of engaging in 
strenuous physical activity while wearing heavy boots. 

Here, the Board notes that the Veteran's service treatment 
records reflect treatment for left ankle sprains in June 1988 
and in September 1992.  A December 2006 medical pre-discharge 
summary reflects subjective complaints of foot numbness. 

More recently, in November 2008, VA treatment records show 
complaints of left ankle paresthesias, mainly affecting the 
left lateral malleolus area.  See Neurology General Note, 
November 2008.  Physical examination revealed sensory loss in 
the left lateral malleolus region.  In fact, monofilament 
testing indicated a total absence of sensation on the left 
foot near the ankle joint (i.e., lateral malleolus).  The 
examining physician's assessment was mononeuropathy vs. S1-
radiculopathy vs. psychogenic paresthesias.  A provisional 
diagnosis of neuropathy was provided. However, the examiner 
recommended that the Veteran undergo a complete left leg 
nerve conduction study, an EMG, and laboratory testing to 
rule out ankle/foot neuropathy.  To date, no such testing has 
been conducted. 

In light of the documented in-service injuries to the left 
ankle, the Veteran's credible statements regarding of 
continuity of symptomatology, and further considering the 
recent post-service neurological findings, the Board finds 
that a VA examination and accompanying medical opinion is 
necessary in order to determine the nature and etiology of 
the current left ankle disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Furthermore, with respect to the above-noted S1-radiculpathy, 
the Board acknowledges that the Veteran is currently service-
connected for osteoarthritis and strain of the lumbar spine.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation. Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

Therefore, as the record clearly raises the issue of 
secondary service connection, the VA examiner should 
specifically address whether any diagnosed neurological 
disability affecting the left ankle (to include S1 
radiculopathy) is proximately due to, or the result of the 
service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should also arrange for a 
neurological examination of the Veteran to 
determine the nature and etiology of his 
left ankle disability.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  

After the appropriate medical tests have 
been conducted, which may include, but are 
not limited to a: (1) a left leg nerve 
conduction study; (2) an EMG; and (3) 
appropriate laboratory testing, and any 
other testing deemed necessary, the 
examiner should provide responses to the 
following:

(a) What is the proper diagnosis (es), if 
any, for the Veteran's left ankle 
disability?  

The examiner should specifically address 
whether S1-radiculopathy or neuropathy 
affecting the left ankle is present.   

(b) Is it at least as likely as not (50 
percent or better probability) that the 
current left ankle disability is related 
to multiple left ankle sprains sustained 
in-service, or is otherwise the result of 
injury incurred or a disease contracted 
during active duty? 

(c) Is there any medical basis for 
relating the Veteran's left ankle 
disability (ies) to his service connected 
lumbar spine disability (i.e., was the 
left ankle disability caused or aggravated 
by the service connected lumbar spine 
disability, or any other service-connected 
disability)?
The examiner must explain the rationale 
for all opinions given.

2.  The RO should then re-adjudicate this 
claim.  If any remains denied, the RO 
should issue an appropriate SSOC and give 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


